DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 7-10, and 12 are objected to because of the following informalities:  
Claims 1-2 and 4-7: every instance of the clause “the stator rollers” should be amended to recite “the plurality of stator rollers” so that the claim nomenclature is consistent.
Claims 2-3: the clause “central portion” should be amended to recite “central portion of the stator rollers” and “central portion of the mover roller” respectively in order to clarify the central portion.
Claim 4: the clause “has the same shape” should be amended to recite “has a same shape” since this is the first instance in which Applicant introduces the shape of the rollers within the claim tree.
Claim 7: the clause “has film having lubricating ability” should be amended to recite “has --a-- film having lubricating ability” for grammatical reasons.
Claim 8 Lns.3-4: each instance of the clause “each of the stator terminals” should be amended to recite “each of the two stator terminals” so that the claim nomenclature is consistent.
Claims 8-10: the clause “the stator terminals” should be amended to recite “the two stator terminals” in order to maintain antecedent basis with the two stator terminals previously established in claim 1.
Claims 9-10: each instance of the clause “each of the stator terminals” should be amended to recite “each of the two stator terminals” so that the claim nomenclature is consistent with that of claim 1.

Claim 12: the clause “between the stator roller and the mover roller” should be amended to “between each of the plurality of stator rollers and the mover roller” so that the claim nomenclature is consistent throughout the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gondo (US 2013/0145760) (of record, cited in the IDS) in view of Kamata et al (US 2008/0212252) and Matsuda et al. (CN 103590989) (of record, cited in the IDS, including Original Copy). 
Regarding claim 1, Gondo discloses (Figs.5-6) an actuator (20), comprising: a stator (23A) that  supports a plurality of stator rollers (22A); a mover (23B) that supports a mover roller (22B) disposed between the stator rollers (22B is disposed between 22A, both 22A and 22B are supported by 23A and 23B respectively); and a wire (21) made of a shape memory alloy (Par.0066) that is disposed between 
Gondo fails to explicitly teach a stator that rotatably supports a plurality of stator rollers; a mover that rotatably supports a mover roller; and a wire has both ends connected to respective two stator terminals provided in the stator.
However, Kamata discloses (Fig.1) a structure (20) that rotatably supports a plurality of rollers or a roller (21 and 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Kamata to modify Gondo such that the stator rotatably supports the plurality of stator rollers and such that the mover rotatably supports the mover roller, as claimed, in order to ease tension in the wire for easier actuation and decrease frictional wear in the wire for increased durability (i.e., reduce the amount of opposing friction that can damage the wire after prolonged use).
Examiner’s Note: Although the Kamata reference is not within the same field of endeavor as the Gondo reference, the Kamata reference still qualifies as analogous art because the reference is drawn to using rollers to guide a wire as the wire moves, which is reasonably pertinent to the problem as Applicants’ invention.  In other words, because the Kamata reference is reasonably pertinent to problem and solution of Applicants’ invention, the Kamata reference still qualifies as prior art and can be combined with the Gondo reference. See MPEP 2141.01(a).
However, the above combination would fail to teach:
A wire has both ends connected to respective two stator terminals provided in the stator.
However, Matsuda discloses (Figs.4 and 6) a wire (2) has both ends (ends of 2) connected to respective two stator terminals (6) provided in the stator (4).

Regarding claim 2, Gondo teaches each of the stator rollers is supported by the stator at both ends (ends of 22A are supported by 23A).
However, Gondo in view of Matsuda and Kamata fails to explicitly teach each of the stator rollers has a stepped cylindrical shape having stator shaft portions on both ends that are thinner than a central portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of each of the stator rollers such that they have a desired shape, including as claimed (i.e., a stepped cylindrical shape having stator shaft portions on both ends that are thinner than a central portion), as suggested by Gondo (Par.0076) such that each stator roller is supported by the stator at the stator shaft portions, as claimed, in order to decrease the amount of torque it takes to rotate the rollers since a change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 3, Gondo teaches the mover roller is supported by the mover at both ends (ends of 22B are supported by 23B).
However, Gondo in view of Matsuda and Kamata fails to explicitly teach the mover roller has a stepped cylindrical shape having mover shaft portions on both ends that are thinner than a central portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the mover roller such that it has a desired shape, including In re Dailey, 149 USPQ 47 (CCPA 1976).
	Regarding claim 4, Gondo teaches each of the stator rollers has the same shape as the mover roller (22A has the same shape as 22B).
	Regarding claim 5, Gondo teaches the mover roller is supported so as to have clearances (spaces between 22A and 22B where 21 is disposed) in a direction (left and right direction as viewed in Fig.6) in which the stator rollers are disposed.
Regarding claim 6, Gondo in view of Matsuda and Kamata fails to explicitly teach each of the stator rollers or the mover roller has a guide groove for guiding the wire.
However, Gondo presents a first embodiment that discloses (Fig.1) the roller (12) having a guide groove (12a) for guiding the wire (11, 12a guides 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the first embodiment of Gondo to further modify Gondo in view of Matsuda such that each of the stator rollers or the mover roller has a guide groove for guiding the wire in order to make the wire easier to install into the plurality of stator rollers or mover roller and more securely guide the wire over the surfaces of the rollers while preventing the wire from disconnecting from the rollers.
	Regarding claim 9, Gondo in view of Matsuda teaches the wire is linear (see Fig.6(A) below) between each of the stator terminals and the stator roller adjacent to each of the stator terminals among the plurality of stator rollers (Gondo: at least a portion of the wire is linear between each of the stator terminals and the stator roller adjacent to each of the stator terminals).

    PNG
    media_image1.png
    224
    519
    media_image1.png
    Greyscale

	Regarding claim 10, Gondo in view of Matsuda fails to explicitly teach each of the stator terminals is electrically continuous with the stator roller adjacent to each of the stator terminals among the plurality of stator rollers.
	However, Gondo presents another embodiment that teaches Rollers that are made out of an electrically conductive and thermally conductive material (Par.0076). 
It would have been obvious to utilize the additional embodiment taught by Gondo to further modify the device of Gondo in view of Matsuda such that that stator rollers are made out of an electrically and thermally conductive material so that each of the terminals is electrically continuous with a stator roller or the plurality of stator rollers, as claimed, in order to lower the equivalent electrical resistance, improve the heat conduction efficiency, and, furthermore, drive the actuator at a low voltage as taught by Gondo (Par.0076).
Regarding claim 11, Gondo teaches a biasing spring (Par.0071) that is held by the stator (the spring is held by 23A since it is tensed between 23A and 23B) and that biases the mover against the stator (the spring biases 23B against 23A by maintaining tension between 23A and 23B pulling both of them together towards each other).
Regarding claim 12, Gondo discloses (Figs.5-6) a manufacturing method for an actuator (20), comprising: attaching a plurality of stator rollers (22A) to a stator (23A); attaching a mover roller (22B) 
Gondo fails to explicitly teach rotatably attaching a plurality of stator rollers to a stator; rotatably attaching a mover roller to a mover; and connecting both ends of the wire to respective two stator terminals provided in the stator.
However, Kamata discloses (Fig.1) rotatably attaching a plurality of rollers or a roller (21 and 22) to a structure (20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Kamata to modify Gondo to rotatably attach the plurality of stator rollers to the stator and to rotatably attach the mover roller to the mover, as claimed, in order to ease tension in the wire for easier actuation and decrease frictional wear in the wire for increased durability (i.e., reduce the amount of opposing friction that can damage the wire after prolonged use).
However, the above combination would fail to teach:
Connecting both ends of the wire to respective two stator terminals provided in the stator.
However, Matsuda discloses (Figs.4 and 6) connecting both ends (ends of 2) of the wire (2) to respective two stator terminals (6) provided in the stator (4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Matsuda to modify Gondo in view of Kamata to connect both ends of the wire to respective two stator terminals provided in the stator, as claimed, in order to provide an additional secure mechanical connection for the wire, and thus further improve the mechanical connection between the wire and the stator.

Examiner’s Note: regarding method claim 12 since there are no specific method steps being claimed, just a general process of assembling the device (i.e., providing each element, forming, joining, inserting, connecting, etc.), the fact that the structure of the device of the present invention is obvious over Gondo in view of Matsuda, means that the general method for providing such a structure is also obvious in view of the same references. The method steps recited in the claims are obviously necessitated by the structure of the device of Gondo in view of Matsuda. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gondo, Kamata, and Matsuda as applied to claim 1 above, and further in view of White (US Patent 5,173,043).
Regarding claim 7, Gondo in view of Matsuda fails to explicitly teach each of the stator rollers or the mover roller has film having lubricating ability.
However, White discloses (Fig.16) each of the stator rollers (85) has film (Col.6 Lns.37-39) having lubricating ability (a thin film of oil has lubricating ability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize White to modify Gondo in view of Matsuda such that each of the stator rollers or the mover roller has film having lubricating ability in order to allow the stator rollers to rotate easier during operation (Col.6 Lns.37-39).
Examiner’s Note: Although the White reference is not within the same field of endeavor as the Gondo reference, the White reference still qualifies as analogous art because the reference is drawn to a .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gondo, Kamata, and Matsuda as applied to claim 1 above, and further in view of Shinchi (US Patent 6,099,366).
Regarding claim 8, Gondo in view of Matsuda and Kamata fails to explicitly teach a second terminal plate with a wire holding groove corresponding to the wire, and the wire is placed between each of the stator terminals and the wire holding groove, and the second terminal plate is swaged and fixed to each of the stator terminals.
However, Shinchi discloses (Fig.7) a second terminal plate (31) with a wire holding groove (groove formed by 33) corresponding to the wire (19), and the wire is placed between the terminal (30) and the wire holding groove (19 is placed between 30 and the groove formed by 33), and the second terminal plate is fixed to the terminal (31 is fixed to 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Matsuda to modify modified Gondo such that a second terminal with a wire holding groove that is fixed to each of the stator terminals with a wire placed between them in such a way that the second terminal plate is swaged and fixed to each of the two stator terminals, as claimed, in order to more securely maintain a tight mechanical and electrical connection for the wire.
It is noted that the limitation, "the second terminal plate is swaged” is a product-by-process limitation.  Even though product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself. Specifically, the patentability of a product in the product-by-process limitation does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir 1985). In this case, the second terminal plate of Shinichi satisfies the structural limitations of the claim and teaches a terminal that is designed to be bent through mechanical means, and is thus capable of being swaged (See Col.5 Lns.10-11 of Shinichi). See also MPEP 2113.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marone et al. (US 2014/0339265) discloses an electrically controlled actuator device; and
Clark et al. (US 2008/0145204) discloses an actuator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/A.R.H./               Examiner, Art Unit 2835                                                                                                                                                                                         
/STEPHEN S SUL/               Primary Examiner, Art Unit 2835